LEMMON, Justice,
concurring m the denial of the application.
The gravamen of La.R.S. 14:95 is prohibition of the concealment of a weapon, while the gravamen of La.R.S. 14:95.1 is prohibition of possession of a weapon, concealed or not, by a convicted felon. Inasmuch as the Legislature apparently intended to accomplish different- purposes by each statute, double jeopardy does not apply. See State v. Dubaz, 468 So.2d 554 (La.1985) (Lemmon, J., concurring). This defendant’s status as a convicted felon and his possession and concealment of a weapon made him guilty of both types of misconduct that the Legislature intended to deter.